1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ARBMETRICS, LLC, an Ohio limited                   Case No.: 18-CV-134 JLS (KSC)
     liability company,
12
                                       Plaintiff,       ORDER ON CLAIM
13                                                      CONSTRUCTION
     v.
14
     DEXCOM, INC., a Delaware corporation,
15
                                     Defendant.
16
17
18         Presently before the Court are Plaintiff Arbmetrics, LLC’s (“Pl.’s Br.,” ECF No. 66)
19   and Defendant Dexcom, Inc.’s (“Def.’s Br.,” ECF No. 123) Opening Claim Construction
20   Briefs, as well as each Party’s response to the other’s Opening Brief (“Def.’s Resp.,” ECF
21   No. 68; “Pl.’s Resp.,” ECF No. 69). The parties dispute the meaning of seven terms
22   claimed by U.S. Patent No. 6,343,225 (the “’225 Patent”). The Court heard oral argument,
23   including tutorials from the Parties, on October 31, 2019. See ECF No. 77. Having
24   carefully considered the Parties’ arguments, the evidence, and the law, the Court rules as
25   follows.
26                                    LEGAL STANDARD
27         “A determination of infringement involves a two-step analysis. ‘First, the claim
28   must be properly construed to determine its scope and meaning. Second, the claim as

                                                    1
                                                                              18-CV-134 JLS (KSC)
1    properly construed must be compared to the accused device or process.’” Omega Eng’g,
2    Inc. v. Raytek Corp., 334 F.3d 1314, 1320 (Fed. Cir. 2003) (citing Carroll Touch, Inc. v.
3    Electro Mech. Sys., Inc., 15 F.3d 1573, 1576 (Fed. Cir. 1993)).
4           The first step, commonly known as claim construction, is presently before the Court.
5    Claim construction is a matter of law for the Court’s determination. Markman v. Westview
6    Instruments, Inc., 517 U.S. 370, 388 (1996) (“[J]udges, not juries, are the better suited to
7    find the acquired meaning of patent terms.”).
8           Words of a claim are “generally given their ordinary and customary meaning.”
9    Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “[T]he
10   ordinary and customary meaning of a claim term is the meaning that the term would have
11   to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the
12   effective filing date of the patent application.” Phillips v. AWH Corp., 415 F.3d 1303,
13   1313 (Fed. Cir. 2005). Because the inquiry into the meaning of claim terms is an objective
14   one, “a court looks to those sources available to the public that show what a person of skill
15   in the art would have understood disputed claim language to mean.” Innova/Pure Water,
16   Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004). “Those
17   sources include the words of the claims themselves, the remainder of the specification, the
18   prosecution history, and extrinsic evidence concerning relevant scientific principles, the
19   meaning of technical terms, and the state of the art.”1 Id. (citing, inter alia, Vitronics, 90
20   F.3d at 1582–83).
21          Claim construction begins with an analysis of the words of the claims themselves.
22   See Scanner Techs. Corp. v. ICOS Vision Sys. Corp., 365 F.3d 1299, 1303 (Fed. Cir. 2004)
23   (holding that claim construction “begins and ends” with claim’s actual words). “In some
24   cases, the ordinary meaning of claim language as understood by a person of skill in the art
25   may be readily apparent even to lay judges, and claim construction in such cases involves
26
27
28
     1
      The first three sources are considered “intrinsic evidence” of claim meaning. See generally Phillips, 415
     F.3d at 1314–17.

                                                         2
                                                                                           18-CV-134 JLS (KSC)
1    little more than the application of the widely accepted meaning of commonly understood
2    words.” Phillips, 415 F.3d at 1314. The meaning of a claim term, however, as understood
3    by ordinarily skilled artisans often is not immediately apparent. Id. In those situations, the
4    court looks to “sources available to the public that show what a person of skill in the art
5    would have understood disputed claim language to mean.” Id. Or, when a patentee
6    “chooses to be his own lexicographer and use terms in a manner other than their ordinary
7    meaning,” the court can use the patentee’s meaning “as long as the special definition of the
8    term is clearly stated in the patent specification or file history.” Vitronics, 90 F.3d at 1582.
9          In examining the claims themselves, “the context in which a term is used can be
10   highly instructive.” Phillips, 415 F.3d at 1314. Moreover, “[o]ther claims of the patent in
11   question, both asserted and unasserted can . . . be valuable sources of enlightenment as to
12   the meaning of a claim term.” Id. (citing Vitronics, 90 F.3d at 1582). “Because claim
13   terms are normally used consistently throughout the patent, the usage of a term in one claim
14   can often illuminate the meaning of the same term in other claims.” Id. Conversely, under
15   the doctrine of claim differentiation, “‘different words or phrases used in separate claims
16   are presumed to indicate that the claims have different meanings and scope.’” Andersen
17   Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1369 (Fed. Cir. 2007) (quoting Karlin
18   Tech., Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971–72 (Fed. Cir. 1999)).
19         “Importantly, the person of ordinary skill in the art is deemed to read the claim term
20   not only in the context of the particular claim in which the disputed term appears, but in
21   the context of the entire patent, including the specification.” Phillips, 415 F.3d at 1313.
22   “The specification acts as a dictionary when it expressly defines terms used in the claims
23   or when it defines them by implication.” Vitronics, 90 F.3d at 1582. “In addition to
24   providing contemporaneous technological context for defining claim terms, the patent
25   applicant may also define a claim term in the specification ‘in a manner inconsistent with
26   its ordinary meaning.’” Metabolite Labs., Inc. v. Lab. Corp. of Am., 370 F.3d 1354, 1360
27   (Fed. Cir. 2004). “Usually, [the specification] is dispositive; it is the single best guide to
28   the meaning of a disputed term.” Vitronics, 90 F.3d at 1582; accord Phillips, 415 F.3d at

                                                    3
                                                                                   18-CV-134 JLS (KSC)
1    1317 (“It is . . . entirely appropriate for a court, when conducting claim construction, to
2    rely heavily on the written description for guidance as to the meaning of the claims.”).
3          Patent claims should ordinarily be construed to encompass the preferred
4    embodiments described in the specification, for “[a] claim construction that excludes a
5    preferred embodiment . . . ‘is rarely, if ever, correct.’” SanDisk Corp. v. Memorex Prods.,
6    Inc., 415 F.3d 1278, 1285 (Fed. Cir. 2005) (quoting Vitronics, 90 F.3d at 1583). A court
7    should not, however, import limitations from the specification into the claims, Phillips, 415
8    F.3d at 1323 (“[A]lthough the specification often describes very specific embodiments of
9    the invention, we have repeatedly warned against confining the claims to those
10   embodiments.”), absent a specific reference in the claims themselves. Reinshaw PLC v.
11   Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998) (“[A] party wishing to
12   use statements in the written description to confine or otherwise affect a patent’s scope
13   must, at the very least, point to a term or terms in the claim with which to draw in those
14   statements.”).
15         The patent’s prosecution history, if in evidence, may also shed light on claim
16   construction. Vitronics, 90 F.3d at 1582. “This history contains the complete record of all
17   proceedings before the Patent and Trademark Office [(“PTO”)], including any express
18   representations made by the applicant regarding scope of the claims.” Id. “Like the
19   specification, the prosecution history provides evidence of how the PTO and the inventor
20   understood the patent.” Phillips, 415 F.3d at 1317. Although the prosecution history
21   “often lacks the clarity of the specification,” it is nevertheless useful to show “how the
22   inventor understood the invention and whether the inventor limited the invention in the
23   course of prosecution, making the claim scope narrower than it would otherwise be.” Id.
24          “In most situations, an analysis of the intrinsic evidence alone will resolve any
25   ambiguity in a disputed claim term. In such circumstances, it is improper to rely on
26   extrinsic evidence.” Vitronics, 90 F.3d at 1583. Thus, expert testimony on the proper
27   construction of disputed claim terms “may only be relied upon if the patent documents,
28   taken as a whole, are insufficient to enable the court to construe disputed claim terms.”

                                                   4
                                                                                18-CV-134 JLS (KSC)
1    Vitronics, 90 F.3d at 1585. But, Vitronics does not state a rule of admissibility, nor does it
2    “prohibit courts from examining extrinsic evidence, even where the patent document is
3    itself clear.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir.
4    1999). As the Federal Circuit has made clear:
5                 [B]ecause extrinsic evidence can help educate the court
                  regarding the field of the invention and can help the court
6
                  determine what a person of ordinary skill in the art would
7                 understand claim terms to mean, it is permissible for the district
                  court in its sound discretion to admit and use such evidence.
8
9    Phillips, 415 F.3d at 1319; accord Key Pharms. v. Hercon Labs. Corp., 161 F.3d 709, 716
10   (Fed. Cir. 1998) (“[T]rial courts generally can hear expert testimony for background and
11   education on the technology implicated by the presented claim construction issues, and
12   trial courts have broad discretion in this regard.”).      The court is not “barred from
13   considering any particular sources or required to analyze sources in any specific sequence,
14   as long as those sources are not used to contradict claim meaning that is unambiguous in
15   light of the intrinsic evidence.” Phillips, 415 F.3d at 1324 (emphasis added); see also
16   Biagro W. Sales, Inc. v. Grow More, Inc., 423 F.3d 1296, 1302 (Fed. Cir. 2005) (“Extrinsic
17   evidence, such as expert testimony, may be useful in claim construction, but it should be
18   considered in the context of the intrinsic evidence.”).
19                                           ANALYSIS
20         The parties dispute the meaning of seven claim terms in the ’225 Patent. A brief
21   description of the ’225 patent is provided below, followed by an analysis of the claim terms.
22   I.    The ’225 Patent
23         The ’225 Patent is directed to the creation of an implantable glucose sensor for use
24   by patients with diabetes. The glucose sensor measures the amount of glucose present in
25   the blood through an electrochemical reaction. The reaction is sparked by an enzyme that
26   causes glucose to react with oxygen, the end product of the reaction being hydrogen
27   peroxide. The amount of hydrogen peroxide created by the reaction is a direct measure of
28   the glucose concentration in the sample. The hydrogen peroxide is then oxidized back to


                                                   5
                                                                                 18-CV-134 JLS (KSC)
1    oxygen, which transfers electrons to an electrode, creating an electric current that can be
2    measured.     The electric current measured is directly proportional to the glucose
3    concentration in the sample.
4          A problem found in many implantable glucose monitors is the high glucose-to-
5    oxygen ratios often found in human tissue. This ratio creates problems because a surplus
6    of glucose and a shortage of oxygen will lead to a limited number of reactions with the
7    enzyme, which lowers the electric current produced and results in inaccurate readings. To
8    solve this problem, the present invention attempts to increase the amount of oxygen that
9    reaches the enzyme. To do this, the invention teaches to create an enzyme emulsion to
10   spark the reaction described above. The emulsion is comprised of, among other things, a
11   substance in which oxygen is extremely soluble. The oxygen soluble substance increases
12   the oxygen available to the enzyme by creating oxygen reservoirs, from which the enzyme
13   can pull to continue the chemical reactions.
14         The disputed terms are found in Claims 1 and 5 of the ’225 Patent.           Claim 1
15   describes the present invention as follows:
16                An implantable sensor for sensing a concentration of an organic
                  substrate, the sensor comprising:
17
18                      a conductive electrode; and

19                      a stabilized enzyme emulsion in contact with the electrode,
                        the enzyme emulsion comprising:
20
21                             an oxidase enzyme that quantitatively oxidizes the
                               organic substrate;
22
                               a water immiscible oxygen dissolving substance
23
                               emulsified into intimate contact with the enzyme to
24                             provide oxygen; and
25                             a protein crosslinking agent to crosslink and
26                             insolubilize the enzyme forming a stabilized gel
                               comprising crosslinked protein and particles of said
27                             oxygen dissolving substance.
28

                                                    6
                                                                               18-CV-134 JLS (KSC)
1    ’225 Patent at 14:16–29.
2           Dependent Claim 5 describes:
3                   The implantable sensor of claim 1, wherein the oxygen
                    dissolving substance is selected from the group consisting of
4
                    perflourocarbons, silicone oils, flourosilicone oils, aromatic and
5                   aliphatic hydrocarbon oils or solids, carotenoids and steroids.
6    Id. at 14:39–43.
7    II.    Disputed Terms
8           A.      “emulsion” (all asserted claims of the ’225 Patent)
9           Plaintiff would construe the term “emulsion” as “a mixture of two or more
10   immiscible components, in which one component is dispersed in another component.”
11   Pl.’s Br. at 12. Defendant would construe the term as “a mixture of two or more immiscible
12   liquids, in which one liquid is dispersed in another liquid.” Def.’s Br. at 15. The dispute
13   therefore centers around whether the emulsion described in Claim 1 of the ’225 Patent
14   should be limited to liquids, as Defendant contends, or whether it should include any
15   mixtures of immiscible components, as Plaintiff contends.2
16          After reviewing the intrinsic and extrinsic evidence, the Court agrees with
17   Defendant’s proposed construction because it comports with the plain and ordinary
18   meaning of “emulsion” as understood by a person with ordinary skill in the art. “As a
19   general rule, the ordinary and customary meaning controls unless ‘a patentee sets out a
20   definition and acts as his own lexicographer, or . . . the patentee disavows the full scope of
21   a claim term either in the specification or during prosecution.’” Sumitomo Dainippon
22   Pharma Co. v. Emcure Pharm. Ltd., 887 F.3d 1153, 1157 (Fed. Cir. 2018) (quoting
23   Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)). To act
24   as its own lexicographer, the patentee must “clearly set forth a definition of the disputed
25
26
     2
      The Court notes that in its Response, Plaintiff argues that the claims do not refer to emulsion in isolation
27   and instead use the full term “enzyme emulsion,” and thus the Court should construe that full term. Pl.’s
28   Resp. at 6. Both Parties agreed at the October 31, 2019 hearing, however, that the term to be construed is
     “emulsion,” not “enzyme emulsion.”

                                                          7
                                                                                              18-CV-134 JLS (KSC)
1    claim term” and “clearly express an intent to define the term.” GE Lighting Sols., LLC v.
2    AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014). Here, both the intrinsic and extrinsic
3    evidence leads the Court to determine that the ordinary and customary meaning is
4    appropriate because the patentee did not clearly set forth a contrary definition to the term.
5          Plaintiff contends that the intrinsic evidence clearly sets forth the patentee’s intent
6    to define the term. Plaintiff points to a sentence in the specification that it contends makes
7    explicit that the emulsion is not limited to liquids. Pl.’s Br. at 13. That sentence describes
8    “tiny solid or liquid particles” of the oxygen dissolving substance and the enzyme that are
9    in “insoluble form.” ’225 Patent at 8:56–59. This sentence, however, is not a clear
10   indication that the patentee intended to deviate from the ordinary and customary meaning.
11   Indeed, as Defendant notes, “the sentence seems to describe the gel formed after the
12   emulsion is crosslinked, rather than before as in the claims.” Def.’s Resp. at 11. The “tiny
13   solid . . . particles” could therefore be formed after the gel is created and would not be
14   present when the claimed emulsion is created.
15         Next, Plaintiff points to Claim 5 as evidence that the patentee did not intend for the
16   term emulsion to be limited to liquids. Plaintiff asserts that Claim 5 “unambiguously
17   defines the ‘oxygen dissolving substance’ of claim 1 as a ‘solid’” and, since one of the
18   major components of the claimed emulsion may be a solid, Defendant’s attempt to limit
19   the emulsion to liquids must be wrong. Pl.’s Br. at 13. But this evidence is not as clear as
20   Plaintiff contends. As Defendant points out, “whenever the ’225 Patent describes solids
21   used in the emulsion, it is describing solids that have been dissolved in solution––in other
22   words, liquid.” Def.’s Br. at 18. Thus, it is not clear the patentee defined emulsion contrary
23   to its plain meaning.
24         In support of its position, Defendant turns to the prosecution history. In the
25   prosecution history, the patentee distinguishes a prior art reference, U.S. Patent 5,431,160
26   (“Wilkens”), because Wilkens discloses a suspension or gel––both of which may contain
27   solids––rather than an emulsion.       Def.’s Resp. at 10.      The fact that the patentee
28   distinguished the prior art on this basis shows the patentee did not intend to use the term

                                                   8
                                                                                 18-CV-134 JLS (KSC)
1    emulsion to capture these other types of mixtures, which Plaintiff’s construction would do.
2    By differentiating the terms, the patentee indicated that he defined the term emulsion
3    consistent with its ordinary meaning, not contrary to it.
4          Defendant also points out that throughout the intrinsic evidence, the ’225 Patent uses
5    words for liquids when describing the emulsion. Def.’s Br. at 17–18; Def.’s Resp. at
6    10–11. For example, the prosecution history states that “droplets of the emulsion . . . serve
7    as an oxygen reservoir . . . and because there is close contact between droplets of the oxygen
8    dissolving substance and the enzyme, the lag due to slow oxygen diffusion through water
9    is avoided.” ECF No. 66-14 at 103. “Droplet” is a term for liquids and, as used in the
10   prosecution history, describes the components of the emulsion as two liquids. See Def.’s
11   Br. at 16.
12         Finally, the Court finds that the extrinsic evidence supports Defendant’s
13   construction. In fact, “all of the dictionaries and texts relied on by both parties define
14   emulsion as a dispersion of two or more liquids.” Id. at 15.
15         Based on the above, the Court adopts Defendant’s construction and construes the
16   term “emulsion” in accordance with its ordinary and customary meaning: “a mixture of
17   two or more immiscible liquids, in which one liquid is dispersed in another liquid.”
18         B.     “in contact with” (all asserted claims of the ’225 Patent)
19         Plaintiff would construe the term “in contact with” as “in direct, indirect, or
20   diffusional communication with.” Pl.’s Br. at16. Defendant would construe the term as
21   “touching.” Def.’s Br. at 7. Defendant argues that the term “in contact with” must be
22   limited to physical touching, id. at 7–11, while Plaintiff contends that “in contact with”
23   does not necessarily require physical touching. Pl.’s Br. at 18.
24         Plaintiff contends that both the intrinsic and extrinsic evidence supports its
25   construction. Pl.’s Br. at 16. Regarding the intrinsic evidence, Plaintiff contends that the
26   claim language mandates a broader meaning of contact that includes communication
27   because the Patent discloses several different types of contact, all of which require more
28   than just physical touching. Id. at 16–17. Plaintiff also points to extrinsic evidence that

                                                   9
                                                                                 18-CV-134 JLS (KSC)
1    Plaintiff contends supports its construction, including several dictionary definitions that
2    offer definitions of “contact” meaning communication, rather than physical touching. Id.
3    at 17.
4             Defendant argues for the plain and ordinary meaning of “contact,” which it contends
5    is “touching.” Def.’s Br. at 7. Defendant contends that the intrinsic evidence, including
6    Claims 1 and 15 and the specification, supports this meaning. Id. at 8–11. Defendant
7    contends its construction is bolstered by the extrinsic evidence, asserting that every
8    dictionary cited in the briefing––including the dictionaries cited by Plaintiff––supports its
9    construction. Id. 7–8; Def.’s Resp. at 7. Defendant contends that Plaintiff’s construction
10   would render the claims indefinite and make much of the claims and specification
11   nonsensical. Def.’s Br. at 10–11.
12            The Court agrees with Defendant and finds that “in contact with” means “touching.”
13   The Court begins with the language of Claim 1 itself. Scanner Techs. Corp., 365 F.3d at
14   1303 (holding that claim construction “begins and ends” with a claim’s actual words).
15   Claim 1 uses the term in two instances, both of which use “contact” consistent with its
16   ordinary and customary meaning of touching. First, Claim 1 describes “a stabilized
17   enzyme emulsion in contact with the electrode.” ’225 Patent at 14:19–20. This language
18   does not “clearly indicate” the patentee intended the term to embody a special meaning,
19   such as Plaintiff’s proposed construction of “indirect or diffusional communication.” See
20   Vitronics, 90 F.3d at 1582. Indeed, based on the specification’s description of the present
21   invention, this sentence in Claim 1 is entirely consistent with the ordinary meaning of
22   contact, which is touching.
23            Second, Claim 1 describes “the enzyme emulsion, comprising: . . . a water
24   immiscible oxygen dissolving substance emulsified into intimate contact with the enzyme
25   to provide oxygen.” ’225 Patent at 14:23–25. Plaintiff contends that because the term
26   “intimate” modifies “contact,” the meaning given to “contact” as opposed to “intimate
27   contact” must be broader and include direct, indirect, or diffusional communication. Pl’s
28   Br. at 16–17. While the Court agrees that “intimate” modifies the meaning of “contact” in

                                                   10
                                                                                18-CV-134 JLS (KSC)
1    this sentence, the modification is one of degree and does not mandate Plaintiff’s complete
2    deviation from the term’s ordinary and customary meaning. Defendant’s construction, on
3    the other hand, is consistent with the ordinary meaning as both “intimate contact” and
4    “contact” can describe touching to different degrees. For example, a tap on the shoulder
5    and a hug both involve “contact” that constitutes touching, even though a hug might be
6    described as “intimate contact” while the tap is not. The same is true here.
7          The specification also supports Defendant’s construction. See Phillips, 415 F.3d at
8    1315 (noting a patent’s specification “is the single best guide to the meaning of a disputed
9    term”). For example, the specification states that, “[g]enerally the device is not directly in
10   contact with the circulatory system so that formation of blood clots does not interfere with
11   operation.” ’225 Patent at 6:62–65 (emphasis added). Both Parties argue that this sentence
12   supports their constructions. Plaintiff contends that, because the present invention requires
13   the monitor to communicate with the blood, this sentence indicates that the device may be
14   in indirect communication with the blood. Pl.’s Br. at 16. This interpretation, however,
15   fails to take into account the entire passage. The very next sentence states that “[a]ll of the
16   body tissues come into glucose equilibrium with the blood fairly rapidly so that placement
17   of the device in contact with the blood is not really required.” ’225 Patent at 6:65–67
18   (emphasis added). If the Court construes the term as Plaintiff requests, it would mean that
19   the glucose monitor is “not really required” to be in communication with the blood. This
20   would make no sense because the device’s purpose is to measure glucose levels of the
21   blood. Defendant’s construction, on the other hand, gives meaning to the entire passage.
22         Likewise, Figure 2 of the specification supports Defendant’s construction. Figure 2
23   shows the enzyme emulsion touching the electrode. While Figure 2 cannot limit the scope
24   of the claim, see, e.g., Playtex Prod., Inc. v. Procter & Gamble, Co., 400 F.3d 901, 907
25   (Fed. Cir. 2005), it supports this reading in combination with the other intrinsic evidence.
26         Finally, the extrinsic evidence supports the construction proposed by Defendant.
27   The Court notes that all of the dictionaries cited by Plaintiff include a definition consistent
28   with the plain meaning, touching. See, e.g., Pl.’s Br. Ex. E (Concise Oxford Dictionary

                                                   11
                                                                                  18-CV-134 JLS (KSC)
1    (1999) defining “contact” as “the state or condition of physical touching”); Ex. F
2    (American Heritage Dictionary (1994) defining “contact” as “[a] coming together or
3    touching, as of objects or surfaces”); Ex. G (Merriam-Webster’s Collegiate Dictionary
4    (1999) defining “contact” as “union or junction of surfaces”).
5          In conclusion, the Court adopts Defendant’s construction and construes the term “in
6    contact with” to mean “touching.”
7          C.     “water immiscible” (all asserted claims of the ’225 Patent)
8          Similar to the term “emulsion,” the Parties dispute whether the term “water
9    immiscible,” should be limited to liquids. Plaintiff would construe the term to mean “will
10   not mix with or dissolve in water.” Pl.’s Br. at 20. Defendant would construe the term to
11   mean “a liquid that will not mix with water.” Def.’s Br. at 21. The Court agrees with
12   Plaintiff and concludes that the term is not limited to liquids only.
13         To start, the Claim language supports Plaintiff’s contention that the term does not
14   pertain to liquids only. As used in the ’225 Patent’s claims, “water immiscible” describes
15   a characteristic of an “oxygen dissolving substance,” not what type of substance it is. This
16   fact is supported by the claims using “water immiscible” to describe both liquids and solids.
17   For example, Claim 5 of the ’225 Patent describes the sensor of Claim 1, wherein the
18   “oxygen dissolving substance” is selected from the group consisting of, among others,
19   “hydrocarbon . . . solids” and “steroids,” both of which are solids. See ’225 Patent at 14:23–
20   24. While the Court agrees that the oxygen dissolving substance is part of the emulsion,
21   which does require liquids, see supra Section II.A, it is not the term “water immiscible”
22   that mandates that the emulsion is liquids. Instead, it is the ordinary meaning of emulsion
23   in conjunction with the specification.
24         The prosecution history also supports Plaintiff’s construction. When distinguishing
25   the ’225 Patent from Wilkens, the patentee explicitly references solid particles as being
26   immiscible. The patentee states that “[t]he fine particles of graphite used by Wilkins are
27   immiscible but do not constitute an oxygen dissolving substance.” Id. The graphite
28   ///

                                                   12
                                                                                 18-CV-134 JLS (KSC)
1    materials in Wilkens are all solid, see id., thus, this supports that the patentee did not limit
2    the adjective immiscible only to liquids.
3           Moreover, the fact that immiscible is an adjective contradicts Defendant’s
4    construction.    Defendant’s proposal would improperly turn the word into a noun,
5    describing the substance and its properties all in one. The Court finds no support for this
6    outcome.
7           Based on the above, the Court adopts Plaintiff’s construction and construes the term
8    “water immiscible” to mean “will not mix with or dissolve in water.”
9           D.     “oxygen dissolving substance” (all asserted claims of the ’225 Patent)
10          Plaintiff would construe the term “oxygen dissolving substance” to mean “a
11   substance (a particular kind of matter with uniform properties) having a higher oxygen
12   solubility or higher oxygen permeability than at least one of a hydrocarbonaceous polymer
13   and an oxyhydrocarbon polymer.” Pl.’s Br. at 22. Defendant would construe the term to
14   mean “a liquid in which oxygen is preferentially soluble in comparison to water.” Def.’s
15   Br. at 23. The Parties’ disagreements regarding this term focus on two characteristics:
16   (1) whether the substance is limited to liquids; and (2) whether the substance should be
17   preferentially soluble as compared to water or certain polymers.
18          Beginning with Defendant’s proposal that the “oxygen dissolving substance” must
19   be limited to liquids, the Court finds no basis for this in the evidence. The term is described
20   as a solid in both Claim 5 and the specification. As noted above, Claim 5 describes that
21   the oxygen dissolving substance may be “hydrocarbon . . . solids” or “steroids.” ’225
22   Patent at 14:23–24.      The fact that the oxygen dissolving substance is dissolved or
23   emulsified into a liquid when part of the claimed emulsion does not mandate that, when
24   described in isolation, it is not a solid.
25          Likewise, the extrinsic evidence supports that the meaning of “substance” is not
26   limited to liquids. As noted by Plaintiff, multiple dictionaries offer definitions that do not
27   limit the term “substance” to liquids. See, e.g., Pl.’s Br. Ex. E (Concise Oxford Dictionary
28   (1999) defining “substance” as “a particular kind of matter with uniform properties”); Ex.

                                                    13
                                                                                   18-CV-134 JLS (KSC)
1    F (American Heritage Dictionary (1994) defining “substance” as “[a] material of a
2    particular kind or constitution”); Ex. G (Merriam-Webster’s Collegiate Dictionary (1999)
3    defining “substance” as “matter of particular or definite chemical constitution”). This
4    extrinsic evidence supports Plaintiff’s construction.
5          Next, Plaintiff’s proposed construction attempts to add permeability to the term.
6    This finds no support in the claims or specification. Dissolving a substance is different
7    than diffusion of the substance; consequently, permeability has no place in the construction
8    of this term.
9          Turning to the solubility of the substance, both Parties agree that the construction
10   for this term requires preferential or higher solubility. The question, therefore, is whether
11   the substance should be preferentially soluble as compared to water or as compared to
12   certain polymers.       Plaintiff contends that “hydrocarbonaceous polymer” and
13   “oxyhydrocarbon polymer” should be the points of comparison to the solubility of the
14   substance. Pl.’s Br. at 24–25. These terms, however, do not come from the intrinsic record
15   or the prior art; on the contrary, they come from two separate patents owned by Defendant
16   that were issued after the ’225 Patent. See Def.’s Br. at 25. Although Defendant owns
17   those patents and they reference similar terms, those references are not prior art and do not
18   overcome the fact that the terms find no support in the Patent-in-suit.
19         Turning to Defendant’s construction, Defendant contends that the solubility of the
20   substance should be compared to water. Def.’s Br. at 24–25. The specification describes
21   the solubility of oxygen as compared to water multiple times. See, e.g., ’225 Patent at
22   3:33–40 (“This limits the distance that oxygen must diffuse through a poor oxygen carrier
23   such as water.”); 13:2–4 (“[A]n advantage is that steroids, like perfluorocarbons, are much
24   better at dissolving oxygen than is water.”). While the specification also describes the
25   solubility as compared to “biological fluids,” these fluids––as Defendant notes––are
26   essentially water. Def.’s Br. at 24. And by describing the solubility as compared to water
27   instead of biological fluids, the term avoids possible problems with ambiguity.
28   ///

                                                  14
                                                                                 18-CV-134 JLS (KSC)
1          Based on the above, the Court construes the term “oxygen dissolving substance” as
2    “a substance in which oxygen is preferentially soluble in comparison to water.”
3          E.     “oxygen dissolving substance emulsified into intimate contact with the
                  enzyme” (all asserted claims of the ’225 Patent)
4
5          Plaintiff would construe the term “oxygen dissolving substance emulsified into
6    intimate contact with the enzyme” as “[oxygen dissolving substance as construed above]
7    placed into close communication with the enzyme, via the emulsion.” Pl.’s Br. at 26.
8    Defendant would construe the term as “the oxygen-dissolving substance surrounds the
9    enzyme with an emulsion-droplet reservoir of oxygen.” Def.’s Br. at 26.
10         Both Parties focus their proposed constructions on the meaning of the term “intimate
11   contact,” with Plaintiff contending that “intimate contact” means “close communication.”
12   Pl.’s Br. at 26–27. As noted above, see supra Section II.B, the Court rejects Plaintiff’s
13   proposed construction of “in contact with” to mean “communication.” The Court therefore
14   rejects Plaintiff’s proposal to inject “communication” into “intimate contact” for the same
15   reason.
16         Plaintiff’s proposed meaning for “intimate,” however, captures the plain and
17   ordinary meaning of the word. The Court agrees that a person of ordinary skill in the art
18   at the time of the invention would have understood “intimate” as a very close connection,
19   association, or contact. This meaning tracks with the use of “intimate” in the specification,
20   where the word intimate is used in conjunction with both “contact” and “association.” See,
21   e.g., ’225 Patent at 5:23, 8:57, 8:61 (preceding contact); 10:26 (preceding association). In
22   both instances, the specification uses “intimate” as a term of degree, describing how close
23   the components are.
24         The extrinsic evidence also supports this ordinary meaning; indeed, all of the
25   dictionaries offered by Plaintiff provide a definition of “intimate” including “close.” See
26   Pl.’s Br. Ex. E (Concise Oxford Dictionary defining “intimate” as “[i]nvolving very close
27   connection”), Ex. F (American Heritage Dictionary defining “intimate” as “[m]arked by
28   close acquaintance, association, or familiarity”), Ex. G (Merriam-Webster’s Collegiate


                                                  15
                                                                                18-CV-134 JLS (KSC)
1    Dictionary defining “intimate” as “marked by very close association, contact, or
2    familiarity”).
3          Defendant contends that “emulsified into intimate contact with the enzyme” is a
4    coined term, not having an ordinary and customary meaning. Def.’s Br. at 26. Defendant
5    argues that without such a definition, the term would be indefinite. Id. The Court does not
6    agree and finds that the term, viewed in light of the Patent as a whole, adequately describes
7    the proximity and relationship between the oxygen dissolving substance and the enzyme.
8    Importantly, Defendant has failed to show that the patentee “clearly set forth a definition
9    of the disputed claim term” and “clearly express[ed] an intent to define the term.” GE
10   Lighting, 750 F.3d at 1309. Without such a showing, the Court declines to find the term is
11   a coined term and declines to deviate from the ordinary and customary meaning of the
12   words.
13         As for the last remaining word in this disputed term, “emulsified,” neither Party
14   indicates any reason why the Court should deviate from the ordinary and customary
15   meaning. See Websidestory, Inc. v. Netratings, Inc., No. 06CV408WQH(AJB), 2007 WL
16   2019654, at *10 (S.D. Cal. July 10, 2007) (citing Orion IP, LLC v. Staples, Inc., 406 F.
17   Supp. 2d 717, 738 (E.D. Tex. 2005) (“[W]hile every word in a claim has meaning, not
18   every word requires construction.”)).      The Court therefore adopts the ordinary and
19   customary for this term as well.
20         Accordingly, the Court construes the phrase “oxygen dissolving substance” as
21   defined above, supra Section II.E, and adopts the ordinary and customary meaning for the
22   remainder of the term as outlines above: “oxygen dissolving substance [as defined above]
23   emulsified into very close contact with the enzyme.”
24         F.     “electrode” (all asserted claims of the ’225 Patent)
25         Plaintiff would define the term “electrode” as “a conductive material, optionally
26   including a membrane.” Pl.’s Br. at 18. Defendant, on the other hand, would construe
27   “electrode” to mean “a solid electric conductor through which an electric current enters or
28   ///

                                                  16
                                                                                18-CV-134 JLS (KSC)
1    leaves a substance.” Def.’s Br. at 11. In other words, the Parties dispute whether the term
2    “electrode” includes a membrane, or whether membrane and electrode are separate terms.
3          Plaintiff contends that “there is nothing in the prosecution history . . . , the
4    specification, or the claims that precludes the presence of a membrane or coating on the
5    claim electrode.” Pl.’s Br. at 18. The Court agrees this may be true but, at the same time,
6    there is zero evidence in the claims or the specification that supports Plaintiff’s construction
7    that an optional membrane must be included in the term’s construction, which would
8    effectively combine the two terms. And as Defendant points out, dependent Claim 2
9    describes a membrane as a separate element, describing “the sensor of Claim 1 further
10   comprising a semipermeable membrane covering the electrode.” ’225 Patent at 14:30–33.
11   If the Court were to adopt Plaintiff’s construction, dependent Claim 2 would encompass
12   the same scope as independent Claim 1 and become superfluous. See Power Mosfet Techs.,
13   L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004) (“[I]nterpretations that render
14   some portion of the claim language superfluous are disfavored.”).
15         The Court therefore agrees with Defendant that membrane and electrode should be
16   construed as two separate terms and adopts Defendant’s construction of “electrode” as “a
17   solid electric conductor through which an electric current enters or leaves a substance.”
18         G.     “hydrocarbon oils or solids” (claim 5 of the ’225 Patent)
19         Plaintiff would construe the term “hydrocarbon oils or solids” to mean “oils or solids
20   including a chemical group or side chain composed of hydrogen and carbon only.” Pl.’s
21   Br. at 28. Defendant would construe the term to mean “oils or solids composed only of
22   carbon and hydrogen.” Def.’s Br. at 28. The Parties’ dispute boils down to whether
23   “hydrocarbon oils and solids” must be composed of only hydrogen and carbon, as
24   Defendant proposes, or whether they can be any oil or solid that includes a hydrogen and
25   carbon side chain, as Plaintiff proposes.
26         Defendant contends that its construction is consistent with the ordinary and
27   customary meaning of the term. Conversely, Plaintiff asks the Court to deviate from the
28   ordinary meaning primarily based on one sentence from the specification. See Pl.’s Br. at

                                                    17
                                                                                   18-CV-134 JLS (KSC)
1    28. That sentence lists examples of substances that may be used as an “oxygen dissolving
2    substance,” stating that “[b]esides perflourocarbons hydrocarbon drugs (e.g., cortical
3    steroids) silicones, silanes, cyclic silanes, siloxanes, fluorinated silicones and other similar
4    organo-silicon compounds are excellent oxygen solvents and are useful in the present
5    invention.”   ’225 Patent at 8:13–17.       Plaintiff notes that the specification refers to
6    “hydrocarbon drugs,” including cortical steroids, which are compounds that are not
7    composed of hydrogen and carbon only and instead consist of oxygen with hydrogen and
8    carbon as a side chain. According to Plaintiff, this precludes any interpretation of the term
9    that limits “hydrocarbon oils and solids” to only substances composed of hydrogen and
10   carbon. The Court cannot agree.
11         Under Plaintiff’s interpretation, several terms in Claim 5 would become redundant
12   or illogical. As pointed out by Defendant, “under Plaintiff’s interpretation, hydrocarbon
13   would include the claimed silicone oils, flourosilicone oils, carotenoids, and steroids” listed
14   in Claim 5 “because these chemical classes include a chemical group or side chain
15   composed of hydrogen and carbon only.” Def.’s Br. at 29. This would render Claim 5
16   redundant. Because different claim terms are presumed to have different meanings, the
17   Court declines to find that “hydrocarbon oils and solids” includes silicone oils,
18   flourosilicone oils, carotenoids, and steroids. See SimpleAir, Inc. v. Sony Ericsson Mobile
19   Commc’n, 820 F.3d 419, 431 (Fed. Cir. 2016) (quoting Bd. of Regents of the Univ. of Tex.
20   Sys. v. BENQ Am. Corp., 533 F.3d 1362, 1371 (Fed. Cir. 2008) (“Different claim terms are
21   presumed to have different meanings.”) (citation omitted)).
22         The Court therefore adopts Defendant’s construction of “hydrocarbon oils or solids”
23   as “oils or solids composed only of carbon and hydrogen.”
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    18
                                                                                   18-CV-134 JLS (KSC)
1                                         CONCLUSION
2         The terms in dispute are construed as follows:
3                       TERM                                         CONSTRUCTION
4      1. “emulsion” (all asserted claims of the         “a mixture of two or more immiscible
       ’225 Patent)                                      liquids, in which one liquid is dispersed
5                                                        in another liquid”
6      2. “in contact with” (all asserted claims         “touching”
7      of the ’225 Patent)
8      3. “water immiscible” (all asserted               “will not mix with or dissolve in water”
9      claims of the ’225 Patent)

10     4. “oxygen dissolving substance” (all             “a substance in which oxygen is
       asserted claims of the ’225 Patent)               preferentially soluble in comparison to
11                                                       water”
12
       5. “oxygen dissolving substance                   “oxygen dissolving substance [as
13     emulsified into intimate contact with the         defined above] emulsified into very
14     enzyme” (all asserted claims of the ’225          close contact with the enzyme.”
       Patent)
15
       6. “electrode” (all asserted claims of the        “a solid electric conductor through
16
       ’225 Patent)                                      which an electric current enters or leaves
17                                                       a substance”
18     7. “hydrocarbon oils or solids” (claim 5          “oils or solids composed only of carbon
19     of the ’225 Patent)                               and hydrogen”

20
21        IT IS SO ORDERED.
22   Dated: December 30, 2019
23
24
25
26
27
28

                                                    19
                                                                                     18-CV-134 JLS (KSC)
